Citation Nr: 1227793	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a disability manifested by tinnitus and vertigo, to include entitlement under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for a spine disorder, to include the cervical and lumbar spine.

4.  Entitlement to service connection for residuals of a hernia repair, to include entitlement under the provisions of 38 U.S.C.A. § 1151.


5.  Entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2007, the RO denied the Veteran's claims of service connection on a direct basis.  By means of a March 2010 rating decision, the RO held that service connection was not warranted for tinnitus, peripheral neuropathy and residuals of a hernia repair pursuant to 38 U.S.C.A. § 1151.

The issues of entitlement to service connection for peripheral neuropathy and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A chronic spine disorder, to include the cervical and lumbar spine, did not manifest during active service; arthritis did not manifest within a year of separation from service; and, a chronic spinal disorder is first shown many years after termination of the Veteran's military service, and is not shown to be related in any manner to his active service.

2.  Residuals of a post-service hernia repair and are not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in its March 2002 surgery, and is not the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a spine disorder, to include the cervical and lumbar spine, have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  The criteria for service connection for residuals of a hernia repair have not been met. 38 U.S.C.A. §§ 1131, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2006 and October 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, while a report of medical history completed in service notes recurrent back pain, the clinical records during service do not actually reflect any complaints or treatment referable to the spine, and the separation examination revealed normal findings.  Thus, the complaint reflected on the report of medical history, standing alone, does not suggest in-service injury in this case.  Moreover, following service there are no spine complaints shown until February 1995, at which time the Veteran reported that he had recently injured himself moving.  Those complaints appeared to be transient in nature, as February 1995 x-ray were normal and there were no further indications of any spine problems until a 2005 MRI indicated an abnormality.  While the Veteran has contended to have had continuous symptomatology, as will be discussed in detail later in this decision, such statements are not deemed credible.  

For all of the above reasons, the evidence does not sufficiently indicate that the claimed spine disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Further regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws & Regulations- Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).   The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology. See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses and arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

Spine Disorder(Lumbar & Cervical)

The Veteran alleges entitlement to service connection for a spine disorder, to include both the cervical and lumbar spine.  He contends that he first began experiencing problems with his upper back during service.  He had pain and discomfort in his upper back during physical training and has continued to experience these symptoms since his discharge from service.  

In a report of medical history completed in conjunction with the Veteran's October 1976 separation examination, he reported recurrent back pain.  However, clinical evaluation of the spine, upper and lower extremities, and neurologic system was within normal limits.

With respect to the cervical spine, the first medical record of a cervical spine abnormality is a post-service September 2003 MRI.  That study showed a signal abnormality noted in the C5 vertebral body, as well as a compression fracture of the superior end plate of vertebra T3 with Schmorl's node that appeared to be chronic. 

With regard to the lumbar spine, a February 1995 progress note indicated complaints of radiating pain.  The Veteran cited back trauma from moving recently.  No diagnosis was rendered, however, and x-rays taken that month 
were negative.  The record contains no further reference to any back problems until an abnormality of the lumbar spine was documented in a May 2005 MRI.  At L3-4 there was left posterior lateral and far lateral disc protrusion with mild deformity of the anterior thecal sac on the left causing mild left neural foraminal narrowing.  At L4-5 there were seminal findings with moderate left neural foraminal narrowing.  There was no evidence of spinal canal stenosis.  There was normal anatomic alignment of the lumbar spine.  Disc signal was normal and intervertebral disc spaces were well maintained.  There was no evidence of fractures or subluxations.  

Subsequent treatment records reflect complaints of back pain, with spasms, in May 2007.  The treatment plan included lumbar traction and electrical stimulation.  

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for spine disorder, of either the cervical or lumbar spine.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, MRIs have identified abnormalities in both the cervical and lumbar spine.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service.

With respect to the service incurrence, the service treatment records are silent for any injury, complaints, treatment, or diagnoses regarding the cervical or lumbar spine disorder.  Moreover, despite a subjective complaint of recurrent back pain, clinical evaluation upon separation examination of the spine and the upper and lower extremities, dated in October 1976, was within normal limits.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a spine disorder during service.  

Additionally, arthritis was neither diagnosed during service or during the Veteran's first post-service year.  In fact, although MRIs suggest abnormalities in both the cervical and lumbar spine, there is no x-ray evidence of record confirming the presence of arthritis.  Rather, x-rays taken in February 1995 of the lumbar spine were negative.  In this regard, a chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran contends that his current spine disorder, particularly his cervical is attributable to physical training during service.  In this regard, the medical evidence of record does not contain an opinion that indicates that the Veteran's current spine disorder is etiologically or causally associated with service, to include in-service physical training.

Further, regarding any assertions made by the Veteran concerning a relationship between any spine disability and service, the Board notes that the matter of the etiology of the Veteran's spine disorders is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address here.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that his spine disorder, particularly his cervical spine, began in service and he has experienced symptoms ever since that time.  He is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of spine shoulder symptoms.  For example, despite the report of recurrent back pain on a medical history report, the Veteran was clinically normal upon separation and had not been seen in service for any spine problems.  Moreover, February 1995 VA records noted complaints of sciatic pain.  The Veteran reported a recent trauma to his back from moving.  Such records reveal that his symptoms resolved and x-rays taken that month were negative.  

The Board finds the February 1995 treatment reports to be significant evidence against a finding of continuity.  Indeed, not only did the Veteran fail to report a long-standing history of spine problems at that time, he attributed his symptoms to a post-service trauma.

Additionally, SSA records, dated from 1995 through 2002, are silent complaints, treatment, or diagnoses regarding the cervical or lumbar spine disorder.  In fact, a November 1996 mental examination performed in conjunction with his SSA claim reflected complaints of joint pain, with no specific mention of the spine.  If the Veteran was providing his medical history and was suffering continuous symptoms of the spine, it is reasonable to expect that he would have so specified at that time.  

Again, after his February 1995 complaints related to a moving injury, there is no further objective evidence of record a cervical spine disorder until September 2003 and of a lumbar spine disorder until May 2005.  Moreover, the Veteran had previously raised claims with VA and provided no indication of a chronic spine disorder attributable to service until the submission of this claim July 2006.  In this regard, the Veteran submitted a claim for pension in August 1996, which was denied in September because of lack of wartime service.  

For the foregoing reasons, neither the clinical record, nor the Veteran's own statements, enable a finding of continuity here and service connection is thus not warranted on this basis.

In conclusion, the claim of entitlement to service connection for a spine disorder, to include the cervical and lumbar spine, must be denied.  In so finding, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Residuals of a Hernia Repair

The Veteran alleges entitlement to service connection for residuals of a hernia repair.  In December 2008, he clarified that service connection was warranted based on the provisions of 38 U.S.C.A. § 1151 claim.  Essentially, he reports that he underwent a hernia repair in 2002 and that during the surgery, the VA damaged a nerve, causing him to experience pain and discomfort since that time.  

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable. 38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361. 

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time. 38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record. Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia. 38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter. 38 C.F.R. § 3.361(d)(2) (2011).

Initially, the Board notes that service treatment records are silent as to any complaints of, treat for, or diagnosis of a hernia.

Post-service, VA treatment records indicate that Veteran noticed a small hernia protruding in his midline scar in May 1999.  In June 1999, the Veteran indicated that he had noticed a hernia a few months prior, which spontaneously resolved but caused him discomfort every few days and became exquisitely tender to palpation.  Physical examination, at that time, did not reveal a hernia at the syphois or tenderness to palpation.  

In March 2002, the Veteran underwent surgery on a right inguinal hernia, of approximately two months duration.  The surgical report indicates that the consent was reviewed on two occasions.  The Veteran denied any past history of inguinal hernia repairs.  The surgical report indicated that a #15 blade was used to incise a small incision in the external oblique and this was carried through ensuring that no nerve was involved.  The nerve was dissected and retracted in an appropriate position.  Subsequently, the chord was identified and freed.  The Veteran tolerated the procedure well and was brought to the recovery room in a stable condition without complication.  

In April 2002, the Veteran had burning pain at the incision site, with abdominal swelling.  Examination of the wound revealed that it was clean, dry and intact; however, it was very painful to direct touch.  The Veteran related that the pain radiated to underneath the scrotum.  The examiner indicated that it was a possible trapped nerve was causing the continued pain.  An ilioinguinal nerve block was performed.   In May 2002, the Veteran continued to present with complaints of pain.  

In February 2010, the Veteran was afforded a VA examination.  He related that he experienced pain immediately after his hernia surgery, that radiated down his right leg and into his scrotum.  He eventually underwent two nerve blocks that only provided several hours of relief.  He denied any further surgery or nerve blocks.  At that time, he continued to experience intermittent pain that affected his life.  Due to the pain, he was unable to lift items and be active in his daily activities.  If he was active, his pain worsened.  He denied any significant swelling, but he endorsed feeling a sensation in his scrotum or if the skin is touched then he experiences increased pain.  The Veteran indicated that no medication had improved or worsened his condition.  Additionally, his pain was not relieved by physical therapy.  

Physical examination of the abdomen showed well-healed midline scars, soft, without any masses.  Physical examination of the groin demonstrated a small left exploration scar and right showed a prominent scar in the right groin.  Sensory examination in this area showed that he had some increased sensation with touch, but that he had some sensory loss in his scrotum and medial thigh.  There were no masses and no hernia recurrence.  His scrotal examination bilaterally showed an absent left scrotal testicle and he had a normal feeling right testicle.  He had some moderate tenderness with palpation of the right testicle and any palpation of his right groin.  

The VA examiner discussed the Veteran's March 2002 surgery.  Pre-operative preparation was executed in standard fashion, with no technique noted on the operative report that was out of character.  Post-operative examinations were conducted appropriately and documented the Veteran's complaints of pain from the time of his first post-surgical appointment. There was documentation to the effect that the Veteran's injections were administered by a licensed anesthesiologist and that he did experience some relief with those.  Upon review of the case, the examination could see no evidence of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of the surgeons providing the care.  He reasoned that post-operative neuralgia after right inguinal hernia repair is common and can occur in up to 10 percent of patients with hernia repairs.  Pain that lasts longer than a year is unusual, but probably occurs in approximately 1% of hernia repairs.  The VA examiner concluded that the operation did cause the Veteran's neurological pain.  Additionally, the degree of disability from this pain should not be extensive enough to cause difficulty with day-to-day activities.  Moreover, given the fact that the Veteran had minimal pain upon physical examination, the intermittent nature was hard to explain.  

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for residuals of a hernia repair.

As noted previously, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, post-service treatment records have documented complaints of pain attributable to the hernia repair.  With respect to the service incurrence, Veteran does not allege nor does the record demonstrate any complaints, treatment, or diagnoses regarding a hernia during service.  Accordingly, service connection for residuals of a hernia repair is not warranted on a direct basis.

Upon review of the evidence, that Board finds that compensation under 38 U.S.C.A. § 1151 for complications of a hernia repair is not warranted. Although the Veteran has continued to experience residuals from his March 2002 hernia repair, characterized by pain, the only medical opinion of record, that of the February 2010 VA examiner, indicates that the complications were not caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part.  That opinion is uncontradicted and is supported by a rationale, lending it a high probative value. 

The Board finds that the competent medical evidence of record fails to demonstrate that the Veteran's complications of a hernia repair, to include pain, were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgery, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.  None of the treatment records indicate that the Veteran's surgery had any complications or that the medical care he received in connection with the surgery was careless, negligent, lacked proper skill, contained error in judgment, or a similar instance of fault on VA's part. 

Furthermore, the evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent. In this case, no medical professional has provided such opinion.  

Moreover, the evidence does not show that the proximate cause was an event that was not reasonably foreseeable.  In this regard, the February 2010 VA examiner opined that the post-operative neuralgia is common after a hernia repair.  Thus, the VA examiner's opinion weighs against of a finding for entitlement to compensation under 38 U.S.C.A. § 1151 for a complication that was not reasonably foreseeable. 

Additionally, the Board finds that the evidence does not support a finding that VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  In this case, the Veteran has not contended that he was not provided informed consent.  Moreover, the March 2002 surgical report indicates that consent was reviewed with the Veteran on two separate occasions.  Thus, the evidence does not support a finding that VA furnished care without the Veteran's informed consent. 

In sum, the Board acknowledges that the Veteran currently experiences pain following his March 2002 hernia repair at the VAMC in New Orleans, Louisiana. However, the totality of the evidence does not show that his additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he experienced nerve damage during the hernia repair that is the result of VA treatment.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether he has additional disability due to treatment for complications of a hernia repair, to include nerve damage, that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation for residuals of a hernia repair, to include pursuant to 38 U.S.C.A. § 1151 following VA surgery in March 2002.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied. See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Service connection for a spine disorder, to include the cervical and lumbar spine, is denied.

Service connection for residuals of a hernia repair is denied.


REMAND

The Veteran alleges entitlement to service connection for an acquired psychiatric disorder, peripheral neuropathy and tinnitus.  A preliminary review of the record discloses a need for further development prior to final appellate review.

With regard to the claim for an acquired psychiatric disorder, the Veteran alleges that he was misdiagnosed during service with a personality disorder.  He submits that he first began experiencing symptoms of anxiety and depression while on active duty and he has continued to experience them since his discharge from service.  

A review of the service treatment records demonstrates that, in September 1976, the Veteran was experiencing severe anxiety regarding his ability to function in the military.   At that time, he already had one unauthorized absence.  The Veteran seriously desired counseling to help change his attitude.  In October 1976, he was referred for a psychological evaluation because of his poor military adjustment and his complaints of sleep difficulties and his desire to get out of the military.  The examiner noted that the Veteran was the youngest child of a twice broken family.  He left school in the 9th grade.  His father was an alcoholic.  He entered the military at his father's encouragement and since his entry into service he had done poorly.  The Veteran was noted to be poorly motivated.  Mental status examination revealed an immature but alert, cooperative and fully oriented male, who had no insight into or judgment regarding his problems.  He did not take any responsibilities for his difficulties and in a naïve and immature manner felt "like everything will be OK," if he got out of the military.  The Veteran was diagnosed as having an immature personality disorder and separation was service was recommended because the psychiatric doubted that any type of counseling would be effective.

Initially, the Board notes that there appears to be outstanding VA mental health treatment records.  A review of the records indicates that the Veteran first sought out psychiatric medications in July 1996; however, it is unclear when he began seeking mental health treatment.  He reported that he was depressed because he had to undergo a coronary artery bypass surgery and was requesting anti-depressants.  In October 1996, the Veteran underwent a comprehensive mental status evaluation in order to assist in determination of his eligibility for disability benefits.  He was diagnosed with depression, secondary to physical condition and generalized anxiety disorder with panic attacks.  He denied any inpatient psychiatric treatment history; however, there was a history of VA outpatient treatment, with a psychiatrist for depression and anxiety, every two weeks.  During his August 2010 VA examination the Veteran alleged that he began receiving VA mental health treatment prior to 1996.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of mental health treatment prior to 1996, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the Board finds the August 2010 VA examination report inadequate for rating purposes.  The Veteran was diagnosed with generalized anxiety disorder.  The examiner indicated that he could not resolve the issue as to whether the Veteran's medical condition was due to or a result of military service without resorting to mere speculation.  He indicated that his opinion was based on objective test results, DSM-IV criteria, clinical interview, the Veteran's report and review of records as well as her training and experience.  The VA examiner did not address the Veteran's argument that he misdiagnosed during service or his allegations of continuity of symptomatology.  He also did not provide an explanation as to why an opinion cannot be provided without resort to speculation

As to the Veteran's claims for service connection for peripheral neuropathy and tinnitus, the Veteran does not allege, nor does the evidence suggest, that either of his disabilities are directly related to his period of service.  Rather, he alleges that his current peripheral neuropathy and tinnitus are attributable to the cisplatin treatment he received to treat his testicular cancer based on the provisions 38 U.S.C.A. § 1151.  

VA treatment records reveal a history of neuropathy and tinnitus secondary to cisplatin therapy.  The Veteran contends that his peripheral neuropathy and tinnitus were not normal or expected results of the cancer treatment.  The doctors and the materials that he reviewed indicted that peripheral neuropathy and tinnitus "could" develop based on the treatment for cancer.  

Initially, the Board notes that no records pertaining to the Veteran's treatment for testicular cancer have been associated with the record, to include cisplatin therapy.   There is also no indication that any consent forms completed by the Veteran prior to cisplatin therapy have been obtained.  Any such records are relevant to the 1151 issue on appeal and VA has a duty to attempt to obtain such records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board finds that a VA examination is necessary in this case of entitlement to service connection for peripheral neuropathy and tinnitus to determine whether the Veteran has any "additional disability" under the provisions of 38 U.S.C.A. § 1151 as a result of the chemotherapy treatment for his testicular cancer and whether any peripheral neuropathy and tinnitus deemed to be an "additional disability" under 38 U.S.C.A. § 1151 was a reasonably foreseeable result of the chemotherapy treatment, and whether the VA care in this case was careless, negligent, lacking in proper skill or error in judgment. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received mental health treatment prior to 1996.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  If any such records cannot be located, please so indicate in the record.

Obtain and associate with the claims file any treatment records, to include consent forms signed or acknowledged by the Veteran, pertaining to the Veteran's VA treatment for testicular cancer, to include cisplatin therapy. 

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should state in the examination report that such review was performed.

The examiner, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and medical probabilities that each psychiatric disorder found is related to the Veteran's military service.  The examiner should also reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis or diagnoses.

For any psychiatric diagnosis, the examiner should opine whether it is at least as likely as not due to active service.  Particularly, with regard to the presence of any psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran exhibited a psychosis within a year of his discharge from service. 

Specifically, the examiner must address whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, or to some other cause or causes (it is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated).  The examiner should address whether the Veteran's in-service diagnosis of an immature personality disorder, was a misdiagnosis and/or early manifestations of his currently diagnosed generalized anxiety disorder.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule a VA examination with a physician with appropriate expertise to determine whether the Veteran has any additional disability, following his cisplatin therapy for his testicular cancer.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following a claims file review and examination of the Veteran, the VA examiner should state whether: 

(a) The Veteran's peripheral neuropathy and tinnitus reflected in the record constitutes an additional disability following the cisplatin therapy.  

(b) If and only if the VA examiner finds that an additional disability followed the VA cisplatin therapy, the VA examiner should discuss whether it is at least as likely as not that such additional disability is: 

a.  Due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA during the cisplatin therapy; or 

b.  Whether such additional disability was not a reasonably foreseeable outcome of the cisplatin therapy. 

A rationale must be provided for all opinions rendered. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the claims for service connection for peripheral neuropathy and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


